Name: Commission Implementing Decision (EU) 2019/1206 of 12 July 2019 amending Part 1 of Annex E to Council Directive 92/65/EEC as regards the animal health certificate for trade in dogs, cats and ferrets (notified under document C(2019) 5210) (Text with EEA relevance.)
 Type: Decision_IMPL
 Subject Matter: agricultural activity;  tariff policy;  agricultural policy;  distributive trades
 Date Published: 2019-07-16

 16.7.2019 EN Official Journal of the European Union L 190/11 COMMISSION IMPLEMENTING DECISION (EU) 2019/1206 of 12 July 2019 amending Part 1 of Annex E to Council Directive 92/65/EEC as regards the animal health certificate for trade in dogs, cats and ferrets (notified under document C(2019) 5210) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 92/65/EEC of 13 July 1992 laying down animal health requirements governing trade in and imports into the Community of animals, semen, ova and embryos not subject to animal health requirements laid down in specific Community rules referred to in Annex A(I) to Directive 90/425/EEC (1), and in particular the first paragraph of Article 22 thereof, Whereas: (1) Directive 92/65/EEC lays down the animal health requirements governing trade in and imports into the Union of certain animals. Article 10 of that Directive provides that the health requirements for trade in dogs, cats and ferrets are those set out in Article 6 and, where applicable, in Article 7 of Regulation (EU) No 576/2013 of the European Parliament and of the Council (2). (2) Regulation (EU) No 576/2013 provides that where the number of dogs, cats or ferrets moved for non-commercial purposes during a single movement exceeds five, those pet animals have to comply with the animal health requirements laid down in Directive 92/65/EEC for the species concerned, except for certain categories of animals for which a derogation is provided for in Article 5(2) of that Regulation under certain conditions. (3) Following the mandatory review of Commission Delegated Regulation (EU) No 1152/2011 (3), the Commission adopted Delegated Regulation (EU) 2018/772 (4) which lays down, inter alia, the rules for the categorisation of Member States, or parts thereof, in view of their eligibility to apply preventive health measures for the control of Echinococcus multilocularis infection in dogs. Delegated Regulation (EU) 2018/772 repealed Delegated Regulation (EU) No 1152/2011 with effect from 1 July 2018. (4) The list of Member States complying with the rules for categorisation laid down in Delegated Regulation (EU) 2018/772 for the whole of their territory or parts thereof is set out in the Annex to Commission Implementing Regulation (EU) 2018/878 (5). (5) It is therefore appropriate to replace the references to Delegated Regulation (EU) No 1152/2011 by references to Delegated Regulation (EU) 2018/772 and to Implementing Regulation (EU) 2018/878 in the model health certificate. (6) Part 1 of Annex E to Directive 92/65/EEC should therefore be amended accordingly. (7) In order to avoid any disruption of trade in dogs, cats or ferrets, it is necessary to provide for a transitional period in order to allow, subject to certain conditions, for the use of model animal health certificates issued in accordance with Directive 92/65/EEC, as amended by Commission Implementing Decision 2013/518/EU (6) until 31 December 2019. (8) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 Part 1 of Annex E to Directive 92/65/EEC is replaced by the text in the Annex to this Decision. Article 2 For a transitional period until 31 December 2019, Member States shall allow, for the trade in dogs, cats and ferrets, the use of a health certificate issued not later than 30 November 2019 in accordance with the model set out in Part 1 of Annex E to Directive 92/65/EEC, as amended by Implementing Decision 2013/518/EU. Article 3 This Decision is addressed to the Member States. Done at Brussels, 12 July 2019. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 268, 14.9.1992, p. 54. (2) Regulation (EU) No 576/2013 of the European Parliament and of the Council of 12 June 2013 on the non-commercial movement of pet animals and repealing Regulation (EC) No 998/2003 (OJ L 178, 28.6.2013, p. 1). (3) Commission Delegated Regulation (EU) No 1152/2011 of 14 July 2011 supplementing Regulation (EC) No 998/2003 of the European Parliament and of the Council as regards preventive health measures for the control of Echinococcus multilocularis infection in dogs (OJ L 296, 15.11.2011, p. 6). (4) Commission Delegated Regulation (EU) 2018/772 of 21 November 2017 supplementing Regulation (EU) No 576/2013 of the European Parliament and of the Council with regard to preventive health measures for the control of Echinococcus multilocularis infection in dogs, and repealing Delegated Regulation (EU) No 1152/2011 (OJ L 130, 28.5.2018, p. 1). (5) Commission Implementing Regulation (EU) 2018/878 of 18 June 2018 adopting the list of Member States, or parts of the territory of Member States, that comply with the rules for categorisation laid down in Article 2(2) and (3) of Delegated Regulation (EU) 2018/772 concerning the application of preventive health measures for the control of Echinococcus multilocularis infection in dogs (OJ L 155, 19.6.2018, p. 1). (6) Commission Implementing Decision 2013/518/EU of 21 October 2013 amending Part 1 of Annex E to Council Directive 92/65/EEC as regards the model health certificate for animals from holdings (OJ L 281, 23.10.2013, p. 14). ANNEX Part 1  Health Certificate for trade in animals from holdings (ungulates, birds vaccinated against avian influenza, lagomorphs, dogs, cats and ferrets) 92/65 EI Text of image EUROPEAN UNION Intra trade certificate Part I: Details of consignment presented I.1. Consignor Name Address Postal code I.2. Certificate reference No I.2.a. Local reference No I.3. Central competent authority I.4. Local competent authority I.5. Consignee Name Address Postal code I.6. No(s) of related original certificates No(s) of accompanying documents I.7. I.8. Country of origin ISO code I.9. Region of origin Code I.10. Country of destination ISO code I.11. Region of destination Code I.12. Place of origin Holding Name Approval/registration number Address Postal code I.13. Place of destination Holding Establishment Approved body Name Approval number Address Postal code I.14. Place of loading Postal code I.15. Date and time of departure I.16. Means of transport Aeroplane Ship Railway wagon Road vehicle Other Identification I.17. Transporter Name Approval number Address Postal code I.18. Description of commodity I.19. Commodity code (CN code) I.20. Quantity Text of image I.21. I.22. Number of packages I.23. Seal/Container No I.24. I.25. Commodities certified for: Breeding Production Artificial reproduction Slaughter Pets Approved body I.26. Transit through third country Third country ISO code Exit point Code Entry point BIP No I.27. Transit through Member States Member State ISO code Member State ISO code Member State ISO code I.28. Export Third country ISO code Exit point Code I.29. Estimated journey time I.30. Route plan Yes No I.31. Identification of the commodities Species(Scientific name) Identification system Identification number Passport number Sex Age Quantity Text of image EUROPEAN UNION 92/65 EI Animals from holdings (ungulates, birds (2), lagomorphs, dogs, cats and ferrets) II. Health information II.a. Certificate reference No II.b. Part II: Certification I, the undersigned official veterinarian (1)/veterinarian responsible for the holding of origin and approved by the competent authority (1) certify that: II.1. the animals described in Box I.31 comply with the conditions of Article 4 of Council Directive 92/65/EEC and at the time of inspection were fit to be transported for the intended journey in accordance with the provisions of Council Regulation (EC) No 1/2005. (1) either [II.2. the ruminant(s) (1)/suidae (1) other than that/those covered by Council Directive 64/432/EEC (1) or Council Directive 91/68/EEC (1) (a) belong(s) to the species ; (b) at the time of examination, do(does) not show any clinical sign of any disease to which it/they is/are susceptible; (c) come(s) from an officially tuberculosis-free (1)/officially brucellosis-free (1) or brucellosis-free (1) herd (1)/holding (1) not subject to swine fever restrictions or from a holding where it/they was/were subjected with negative results to the tests laid down in Article 6(2)(b) (1)/the test laid down in Article 6(3)(d) (1) of Council Directive 92/65/EEC.] (1) (2) or [II.2. the birds other than those referred to in Council Directive 2009/158/EC (a) at the time of examination do not show any clinical sign of any disease to which they are susceptible; (b) satisfy the requirements of Article 7 of Council Directive 92/65/EEC; (c) conform to Commission Decision 2007/598/EC and were vaccinated against avian influenza on (date) with vaccine (name) and come from a holding on which vaccination against avian influenza was carried out during the past 12 months.] (1) or [II.2. the lagomorphs (a) at the time of examination do not show any clinical signs of disease to which they are susceptible; (b) satisfy the requirements of Article 9 of Council Directive 92/65/EEC.] (1) or [II.2. the dogs (a) at the time of examination by a veterinarian authorised by the competent authority within 48 hours prior to the time of dispatch, showed no signs of diseases; (b) are marked in accordance with Article 17(1) of Regulation (EU) No 576/2013 of the European Parliament and of the Council; (1) either [(c) were at least 12 weeks old at the time of vaccination against rabies and at least 21 days have elapsed since the completion of the primary anti-rabies vaccination carried out in accordance with the validity requirements set out in Annex III to Regulation (EU) No 576/2013 of the European Parliament and of the Council, and any subsequent revaccination was carried out within the period of validity of the preceding vaccination]; (1) or [(c) are less than 12 weeks old and have not received an anti-rabies vaccination, or are between 12 and 16 weeks old and have received an anti-rabies vaccination, but 21 days at least have not elapsed since the completion of the primary vaccination against rabies carried out in accordance with the validity requirements set out in Annex III to Regulation (EU) No 576/2013 of the European Parliament and of the Council, and (i) the Member State of destination has informed the public in accordance with point (b) of Article 37(2) of Regulation (EU) No 576/2013 of the European Parliament and of the Council that it authorises the movement of such animals into its territory; and they are accompanied by Text of image EUROPEAN UNION 92/65 EI Animals from holdings (ungulates, birds (2), lagomorphs, dogs, cats and ferrets) II. Health information II.a. Certificate reference No II.b. (1) either [(ii) a declaration of the owner (3), attached to this certificate, stating that from birth until the time of dispatch the animals have had no contact with wild animals of species susceptible to rabies]; (1) or [(ii) their mother, on whom they still depend, and from the passport of their mother, it can be established that the mother received before their birth an anti-rabies vaccination which complied with the validity requirements set out in Annex III to Regulation (EU) No 576/2013 of the European Parliament and of the Council]; (d) are accompanied by a passport drawn up in accordance with Commission Implementing Regulation (EU) No 577/2013; (1) and [(e) due to their scheduled destination (4) indicated in Box I.10, or in Box I.11 where regionalisation is applied, have been treated against Echinococcus multilocularis in accordance with Commission Delegated Regulation (EU) 2018/772]]; (1) or [II.2. the cats (1)/ferrets (1) (a) at the time of examination by a veterinarian authorised by the competent authority within 48 hours prior to the time of dispatch, showed no signs of diseases; (b) are marked in accordance with Article 17(1) of Regulation (EU) No 576/2013 of the European Parliament and of the Council; (1) either [(c) were at least 12 weeks old at the time of vaccination against rabies and at least 21 days have elapsed since the completion of the primary anti-rabies vaccination carried out in accordance with the validity requirements set out in Annex III to Regulation (EU) No 576/2013 of the European Parliament and of the Council, and any subsequent revaccination was carried out within the period of validity of the preceding vaccination]; (1) or [(c) are less than 12 weeks old and have not received an anti-rabies vaccination, or are between 12 and 16 weeks old and have received an anti-rabies vaccination, but 21 days at least have not elapsed since the completion of the primary vaccination against rabies carried out in accordance with the validity requirements set out in Annex III to Regulation (EU) No 576/2013 of the European Parliament and of the Council, and (i) the Member State of destination has informed the public in accordance with point (b) of Article 37(2) of Regulation (EU) No 576/2013 of the European Parliament and of the Council that it authorises the movement of such animals into its territory; and they are accompanied by (1) either [(ii) a declaration of the owner (3), attached to this certificate, stating that from birth until the time of dispatch the animals have had no contact with wild animals of species susceptible to rabies]; (1) or [(ii) their mother, on whom they still depend, and from the passport of their mother, it can be established that the mother received before their birth an anti-rabies vaccination which complied with the validity requirements set out in Annex III to Regulation (EU) No 576/2013 of the European Parliament and of the Council]; (d) are accompanied by a passport drawn up in accordance with Commission Implementing Regulation (EU) No 577/2013.] (1) or [II.2. the dogs (1)/cats (1)/ferrets (1) are destined for a body, institute or centre described in Box I.13 and approved in accordance with Annex C to Council Directive 92/65/EEC, and (a) at the time of examination by a veterinarian authorised by the competent authority within 48 hours prior to the time of dispatch, showed no signs of diseases; (b) are marked in accordance with Article 17(1) of Regulation (EU) No 576/2013 of the European Parliament and of the Council; Text of image EUROPEAN UNION 92/65 EI Animals from holdings (ungulates, birds (2), lagomorphs, dogs, cats and ferrets) II. Health information II.a. Certificate reference No II.b. (c) are accompanied by a passport drawn up in accordance with Commission Implementing Regulation (EU) No 577/2013.] II.3. The additional guarantees regarding diseases listed in Annex B (5) to Council Directive 92/65/EEC are as follows (1): Disease Decision Disease Decision Disease Decision Notes Part I: Box I.6: No(s) of accompanying documents: CITES, if applicable. Box I.19: Use the appropriate CN code: 01.06.19, 01.06.31, 01.06.32, 01.06.39. Box I.31: Identification system: individual identification must be used wherever possible but in the case of small animals, batch identification may be used. In the case of dogs, cats and ferrets, select passport. Identification number: in the case of dogs, cats and ferrets, indicate the alphanumeric code of the tattoo or transponder. Passport number: in the case of dogs, cats and ferrets, indicate the unique alphanumeric code of the passport. Part II: (1) Delete as necessary. (2) Certification requirements only apply to birds that have been vaccinated against avian influenza under a preventive vaccination plan approved by Commission Decision 2007/598/EC. (3) The declaration referred to in point II.2 to be attached to the certificate shall be drawn up in accordance with Annex I to Commission Implementing Regulation (EU) No 577/2013. (4) Member States or parts thereof listed in the Annex to Commission Implementing Regulation (EU) 2018/878. (5) As requested by a Member State benefiting from additional guarantees under Union legislation. The colour of the stamp and signature must be different from that of the other particulars in the certificate. This certificate is valid for 10 days from the date of signature of the official veterinarian or of the veterinarian responsible for the holding of origin and approved by the competent authority. Official veterinarian Name (in capital letters): Qualification and title: Local veterinary unit: LVU No: Date: Signature: Stamp: